DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-21 are pending and under consideration in this Office Action.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-10, 12-16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over 
US20110250638 (10/13/2011; PTO 892) in view of US20160257979 (09/08/2016; PTO 892).
US20110250638 teaches a method of converting lignocellulosic biomass to glucose 2 concentration of 10% to 60% w/w for 60-300 minutes at a temperature of 125°C to 160°C, followed by a hydrolysis step of the solid fraction from the pretreatment step, wherein more than 80% by weight of the lignocellulosic biomass feedstock in transformed into products and hydrolysis includes the addition of cellulase enzymes that can specifically hydrolyse the cellulose polymer into soluble glucose monomers (see [0027]-[0033], [0043], [0079], [0080], [0089], [0090], [0092], [00126], [0159]-[0162], [0168]-[0l 71 ], and Table 2).  US20110250638 teaches that the unit "w/w" "relates to"% weight" of the component in the working liquor to the weight of the dry raw material" (see [0092]).  US20110250638 teaches that the lignocellulosic biomass comprises straw and sugarcane bagasse (see [0055]-[0057]).  The pH of the pretreatment reaction as disclosed in US20110250638 is in a range from <l to> 13 (see [0070]).  US20110250638 teaches that the pretreatment step is carried out in the presence of a base, such as sodium hydroxide, at a concentration of 1 % to 10% w/w (see [0092], [0159], and [0168]).  The teachings of the reference differ from the claims in that the reference does not teach adding cellulase at a dosage of less than about 12 milligrams protein per gram of cellulose.

US20160257979 teaches a process for the enzymatic conversion of biomass-derived cellulose to glucose which includes a pretreatment with sulfite (abstract).  Pretreatment with sulfite is conducted with an SO2 concentration of 15 wt% or more, at temperatures ranging from 115°C to 150°C for 30 minutes or more (paragraphs [0093] and [0097]).  US20160257979 teaches teach that such conditions result in the production of lignosulfonic acid which can act as a hydrolysis catalyst (paragraphs [0013], [0024]-[0026], [0043], [0055]-[0056], [0072], [0085], [0108]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by combining the teachings of US20110250638 and US20160257979 to have pretreatment comprising subjecting the lignocellulosic biomass to a SO2 pretreatment, said SO2 pretreatment comprising heating said lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid, said heating conducted between l 10°C and 150°C 2 pretreatment conducted with a total amount of sulfur dioxide greater than 20 wt% based on dry weight of lignocellulosic biomass; and hydrolyzing at least 60% of the cellulose in the pretreated material to glucose, said hydrolyzing including adding enzyme to at least a solid fraction of the pretreated material, said enzyme including a cellulase.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple and efficient method for converting lignocellulosic biomass to glucose and method for the production of an alcohol from lignocellulosic biomass.  It would have been obvious to add cellulase at a dosage of less than about 12 milligrams protein per gram of cellulose recited in claim 14 as routine optimization and/or as desired during hydrolysis for converting lignocellulosic biomass to glucose and for the production of an alcohol from lignocellulosic biomass.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because [processes for the production of monosaccharides, sugar based chemicals or biofuels together with sulfonated lignin from lignocellulosic biomass are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application 16761192. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the copending application teach the claims and/or specification of the patent teach a method for converting lignocellulosic biomass to glucose comprising: pretreating the lignocellulosic biomass to provide a pretreated material, said pretreating comprising subjecting the lignocellulosic biomass to a SO2 pretreatment, said SO2 pretreatment comprising heating said lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid, said heating conducted between l 10°C and 150°C for more than 90 minutes, said SO2 pretreatment conducted with a total amount of sulfur dioxide greater than 20 wt% based on dry weight of lignocellulosic biomass; and hydrolyzing at least 60% of the cellulose in the pretreated material to glucose, said hydrolyzing including adding enzyme to at least a solid fraction of the pretreated material, said enzyme including a cellulase. The claims and/or specification of the copending application teach a process for the production of an alcohol from lignocellulosic biomass, said process comprising: feeding the lignocellulosic biomass into a pretreatment reactor; pretreating the lignocellulosic biomass in the pretreatment reactor to provide a pretreated material, said pretreating comprising heating the lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid between 110°C and 150°C for more than 100 minutes, where a total amount of sulfur dioxide is greater than 20 wt% based on dry weight of lignocellulosic biomass, where alkali is added in an amount in the range from 0 to 0.5 wt% based on dry weight of incoming lignocellulosic biomass and organic solvent is added in an amount in the range from 0 to 5 wt% based on dry weight of incoming lignocellulosic biomass; hydrolyzing at least 60% of the cellulose in the lignocellulosic biomass to glucose, said 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


7.	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application 17271392. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the copending application teach the claims and/or specification of the patent teach a method for converting lignocellulosic biomass to glucose comprising: pretreating the lignocellulosic biomass to provide a pretreated material, said pretreating comprising subjecting the lignocellulosic biomass to a SO2 pretreatment, said SO2 pretreatment comprising heating said lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid, said heating conducted between l 10°C and 150°C for more than 90 minutes, said SO2 pretreatment conducted with a total amount of sulfur dioxide greater than 20 wt% based on dry weight of lignocellulosic biomass; and hydrolyzing at least 60% of the cellulose in the pretreated material to glucose, said hydrolyzing including adding enzyme to at least a solid fraction of the pretreated material, said enzyme including a cellulase. The claims and/or specification of the copending application teach a process for the production of an alcohol from lignocellulosic biomass, said process comprising: feeding the lignocellulosic biomass into a pretreatment reactor; pretreating the lignocellulosic biomass in the pretreatment reactor to provide a pretreated material, said pretreating comprising heating the lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid between 110°C and 150°C for more than 100 minutes, where a total amount of sulfur dioxide is greater than 20 wt% based on dry weight of lignocellulosic biomass, where alkali is added in an amount in the range from 0 to 0.5 wt% based on dry weight of incoming lignocellulosic biomass and organic solvent is added in an amount in the range from 0 to 5 wt% based on dry weight of incoming lignocellulosic biomass; hydrolyzing at least 60% of the cellulose in the lignocellulosic biomass to glucose, said hydrolyzing including adding cellulase; fermenting the glucose to produce the alcohol; and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


8.	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 17040738. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the copending application teach the claims and/or specification of the patent teach a method for converting lignocellulosic biomass to glucose comprising: pretreating the lignocellulosic biomass to provide a pretreated material, said pretreating comprising subjecting the lignocellulosic biomass to a SO2 pretreatment, said SO2 pretreatment comprising heating said lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid, said heating conducted between l 10°C and 150°C for more than 90 minutes, said SO2 pretreatment conducted with a total amount of sulfur dioxide greater than 20 wt% based on dry weight of lignocellulosic biomass; and hydrolyzing at least 60% of the cellulose in the pretreated material to glucose, said hydrolyzing including adding enzyme to at least a solid fraction of the pretreated material, said enzyme including a cellulase. The claims and/or specification of the copending application teach a process for the production of an alcohol from lignocellulosic biomass, said process comprising: feeding the lignocellulosic biomass into a pretreatment reactor; pretreating the lignocellulosic biomass in the pretreatment reactor to provide a pretreated material, said pretreating comprising heating the lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid between 110°C and 150°C for more than 100 minutes, where a total amount of sulfur dioxide is greater than 20 wt% based on dry weight of lignocellulosic biomass, where alkali is added in an amount in the range from 0 to 0.5 wt% based on dry weight of incoming lignocellulosic biomass and organic solvent is added in an amount in the range from 0 to 5 wt% based on dry weight of incoming lignocellulosic biomass; hydrolyzing at least 60% of the cellulose in the lignocellulosic biomass to glucose, said hydrolyzing including adding cellulase; fermenting the glucose to produce the alcohol; and recovering the alcohol.  Thus, the teachings anticipate the claimed invention.



9.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent 10995314 (05/04/2021; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the patent teach a method for converting lignocellulosic biomass to glucose comprising: pretreating the lignocellulosic biomass to provide a pretreated material, said pretreating comprising subjecting the lignocellulosic biomass to a SO2 pretreatment, said SO2 pretreatment comprising heating said lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid, said heating conducted between l 10°C and 150°C for more than 90 minutes, said SO2 pretreatment conducted with a total amount of sulfur dioxide greater than 20 wt% based on dry weight of lignocellulosic biomass; and hydrolyzing at least 60% of the cellulose in the pretreated material to glucose, said hydrolyzing including adding enzyme to at least a solid fraction of the pretreated material, said enzyme including a cellulase. The claims and/or specification of the patent teach a process for the production of an alcohol from lignocellulosic biomass, said process comprising: feeding the lignocellulosic biomass into a pretreatment reactor; pretreating the lignocellulosic biomass in the pretreatment reactor to provide a pretreated material, said pretreating comprising heating the lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid between 110°C and 150°C for more than 100 minutes, where a total amount of sulfur dioxide is greater than 20 wt% based on dry weight of lignocellulosic biomass, where alkali is added in an amount in the range from 0 to 0.5 wt% based on dry weight of incoming lignocellulosic biomass and organic solvent is added in an amount in the range from 0 to 5 wt% based on dry weight of incoming lignocellulosic biomass; hydrolyzing at least 60% of the cellulose in the lignocellulosic biomass to glucose, said hydrolyzing including adding cellulase; fermenting the glucose to produce the alcohol; and recovering the alcohol.  Thus, the teachings read on and anticipate the claimed invention.



The claims and/or specification of the patent teach a method for converting lignocellulosic biomass to glucose comprising: pretreating the lignocellulosic biomass to provide a pretreated material, said pretreating comprising subjecting the lignocellulosic biomass to a SO2 pretreatment, said SO2 pretreatment comprising heating said lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid, said heating conducted between l 10°C and 150°C for more than 90 minutes, said SO2 pretreatment conducted with a total amount of sulfur dioxide greater than 20 wt% based on dry weight of lignocellulosic biomass; and hydrolyzing at least 60% of the cellulose in the pretreated material to glucose, said hydrolyzing including adding enzyme to at least a solid fraction of the pretreated material, said enzyme including a cellulase. The claims and/or specification of the patent teach a process for the production of an alcohol from lignocellulosic biomass, said process comprising: feeding the lignocellulosic biomass into a pretreatment reactor; pretreating the lignocellulosic biomass in the pretreatment reactor to provide a pretreated material, said pretreating comprising heating the lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid between 110°C and 150°C for more than 100 minutes, where a total amount of sulfur dioxide is greater than 20 wt% based on dry weight of lignocellulosic biomass, where alkali is added in an amount in the range from 0 to 0.5 wt% based on dry weight of incoming lignocellulosic biomass and organic solvent is added in an amount in the range from 0 to 5 wt% based on dry weight of incoming lignocellulosic biomass; hydrolyzing at least 60% of the cellulose in the lignocellulosic biomass to glucose, said hydrolyzing including adding cellulase; fermenting the glucose to produce the alcohol; and recovering the alcohol.  Thus, the teachings read on and anticipate the claimed invention.


11.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 9574212 (02/21/2017; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
2 pretreatment, said SO2 pretreatment comprising heating said lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid, said heating conducted between l 10°C and 150°C for more than 90 minutes, said SO2 pretreatment conducted with a total amount of sulfur dioxide greater than 20 wt% based on dry weight of lignocellulosic biomass; and hydrolyzing at least 60% of the cellulose in the pretreated material to glucose, said hydrolyzing including adding enzyme to at least a solid fraction of the pretreated material, said enzyme including a cellulase. The claims and/or specification of the patent teach a process for the production of an alcohol from lignocellulosic biomass, said process comprising: feeding the lignocellulosic biomass into a pretreatment reactor; pretreating the lignocellulosic biomass in the pretreatment reactor to provide a pretreated material, said pretreating comprising heating the lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid between 110°C and 150°C for more than 100 minutes, where a total amount of sulfur dioxide is greater than 20 wt% based on dry weight of lignocellulosic biomass, where alkali is added in an amount in the range from 0 to 0.5 wt% based on dry weight of incoming lignocellulosic biomass and organic solvent is added in an amount in the range from 0 to 5 wt% based on dry weight of incoming lignocellulosic biomass; hydrolyzing at least 60% of the cellulose in the lignocellulosic biomass to glucose, said hydrolyzing including adding cellulase; fermenting the glucose to produce the alcohol; and recovering the alcohol.  Thus, the teachings read on and anticipate the claimed invention.


12.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent 10655149 (05/19/2020; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the patent teach a method for converting lignocellulosic biomass to glucose comprising: pretreating the lignocellulosic biomass to provide a pretreated material, said pretreating comprising subjecting the lignocellulosic biomass to a SO2 pretreatment, said SO2 pretreatment comprising heating said lignocellulosic biomass with at least 2 pretreatment conducted with a total amount of sulfur dioxide greater than 20 wt% based on dry weight of lignocellulosic biomass; and hydrolyzing at least 60% of the cellulose in the pretreated material to glucose, said hydrolyzing including adding enzyme to at least a solid fraction of the pretreated material, said enzyme including a cellulase. The claims and/or specification of the patent teach a process for the production of an alcohol from lignocellulosic biomass, said process comprising: feeding the lignocellulosic biomass into a pretreatment reactor; pretreating the lignocellulosic biomass in the pretreatment reactor to provide a pretreated material, said pretreating comprising heating the lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid between 110°C and 150°C for more than 100 minutes, where a total amount of sulfur dioxide is greater than 20 wt% based on dry weight of lignocellulosic biomass, where alkali is added in an amount in the range from 0 to 0.5 wt% based on dry weight of incoming lignocellulosic biomass and organic solvent is added in an amount in the range from 0 to 5 wt% based on dry weight of incoming lignocellulosic biomass; hydrolyzing at least 60% of the cellulose in the lignocellulosic biomass to glucose, said hydrolyzing including adding cellulase; fermenting the glucose to produce the alcohol; and recovering the alcohol.  Thus, the teachings read on and anticipate the claimed invention.


13.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent 10421667 (09/24/2019; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the patent teach a method for converting lignocellulosic biomass to glucose comprising: pretreating the lignocellulosic biomass to provide a pretreated material, said pretreating comprising subjecting the lignocellulosic biomass to a SO2 pretreatment, said SO2 pretreatment comprising heating said lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid, said heating conducted between l 10°C and 150°C for more than 90 minutes, said SO2 pretreatment conducted with a total amount of sulfur dioxide greater than 20 wt% based on dry weight of lignocellulosic biomass; and hydrolyzing at least 60% of the cellulose in the pretreated material to glucose, said hydrolyzing including adding 


14.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 10513715 (12/24/2019; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the patent teach a method for converting lignocellulosic biomass to glucose comprising: pretreating the lignocellulosic biomass to provide a pretreated material, said pretreating comprising subjecting the lignocellulosic biomass to a SO2 pretreatment, said SO2 pretreatment comprising heating said lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid, said heating conducted between l 10°C and 150°C for more than 90 minutes, said SO2 pretreatment conducted with a total amount of sulfur dioxide greater than 20 wt% based on dry weight of lignocellulosic biomass; and hydrolyzing at least 60% of the cellulose in the pretreated material to glucose, said hydrolyzing including adding enzyme to at least a solid fraction of the pretreated material, said enzyme including a cellulase. The claims and/or specification of the patent teach a process for the production of an alcohol from lignocellulosic biomass, said process comprising: feeding the lignocellulosic biomass into a pretreatment reactor; pretreating the lignocellulosic biomass in the pretreatment reactor to 


15.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of US Patent 11008598 (05/18/2021; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the patent teach a method for converting lignocellulosic biomass to glucose comprising: pretreating the lignocellulosic biomass to provide a pretreated material, said pretreating comprising subjecting the lignocellulosic biomass to a SO2 pretreatment, said SO2 pretreatment comprising heating said lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid, said heating conducted between l 10°C and 150°C for more than 90 minutes, said SO2 pretreatment conducted with a total amount of sulfur dioxide greater than 20 wt% based on dry weight of lignocellulosic biomass; and hydrolyzing at least 60% of the cellulose in the pretreated material to glucose, said hydrolyzing including adding enzyme to at least a solid fraction of the pretreated material, said enzyme including a cellulase. The claims and/or specification of the patent teach a process for the production of an alcohol from lignocellulosic biomass, said process comprising: feeding the lignocellulosic biomass into a pretreatment reactor; pretreating the lignocellulosic biomass in the pretreatment reactor to provide a pretreated material, said pretreating comprising heating the lignocellulosic biomass with at least one of sulfur dioxide and sulfurous acid between 110°C and 150°C for more than 100 minutes, where a total amount of sulfur dioxide is greater than 20 wt% based on dry weight of lignocellulosic biomass, where alkali is added in an amount in the range from 0 to 0.5 wt% 



Conclusion

16.	No claim is allowed.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652